Citation Nr: 1204715	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease with radiculopathy into bilateral lower extremities (hereinafter, "low back disorder") prior to August 24, 2010, and to a rating in excess of 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for left knee retropatellar pain syndrome (hereinafter, "left knee disorder") prior to August 24, 2010, and to a rating in excess of 20 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome (hereinafter, "right knee disorder").

5.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity prior to August 24, 2010, and to a rating in excess of 20 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity prior to August 24, 2010, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to July 2005. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions promulgated in April 2006 and August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, established service connection for a low back disorder, evaluated as 20 percent disabling; GERD, evaluated as 10 percent disabling; as well as bilateral knee disorders and bilateral peripheral neuropathy of the lower extremities, all evaluated as 10 percent disabling.  The peripheral neuropathy ratings were effective from December 16, 2005.  All other ratings were effective from July 27, 2005.  A recent June 2011 rating decision increased the assigned rating for the low back disorder to 30 percent, and to 20 percent for the left knee and respective peripheral neuropathy disorders, all effective from August 24, 2010 (date of VA medical examinations).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

In June 2010, the Board remanded the current appellate claims for further development to include new VA medical examinations to evaluate the current nature and severity of the disabilities that are the focus of this appeal.  Such examinations were conducted in August 2010 and April 2011, and all other development specifically directed by the Board's remand appears to have been completed.  As such, it does not appear that a new remand is required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below the Board finds that a new remand is still required in this case except for the GERD claim.  Accordingly, the additional claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that in June 2010, it also determined that the Veteran was not entitled to service connection for allergic rhinitis, nor to an effective date earlier than August 17, 2005, for the establishment of service connection for diabetes mellitus, type 2.  Nothing in the record reflects the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Consequently, these issues are no longer before the Board for adjudication.




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the Veteran's GERD claim have been completed.

2.  The Veteran's service-connected GERD is manifested by epigastric pain, heartburn (pyrosis) and complaints of reflux.  However, nothing in the record reflects that it is manifested by persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

3.  The Veteran's service-connected GERD does not present such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Board finds that VA duties under the VCAA have been satisfied regarding the Veteran's GERD claim.  

With respect to the duty to notify, the Board notes that this appeal is from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board observes that the Veteran was sent VCAA-compliant notification in regard to his GERD claim via letters dated in December 2005, March 2006, May 2009, June 2010, and August 2010.  Taken together, these letters informed the Veteran of what was necessary to substantiate his GERD claim, what information and evidence he must submit, what information and evidence will be obtained by VA, the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case, and the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess, supra.  The Board also notes that the May 2009 letter included a summary of the schedular criteria used for evaluating the Veteran's GERD.  Moreover, the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with respect to the GERD claim.  Various medical records have been obtained and considered in conjunction with this claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2010 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there are outstanding records which document symptomatology of his service-connected GERD that is not reflected by the evidence already of record.

The Board further notes that the Veteran was accorded VA medical examinations which evaluated the symptomatology of his GERD in August 2005 and April 2011.  A review of the record reflects the findings on these examinations are consistent with the treatment records as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his GERD has increased in severity since the most recent examination.  As such, the Board finds that these examinations are adequate for resolution of this case.

With regard to the aforementioned March 2010 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover, the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the March 2010 Board hearing.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's GERD is evaluated under Diagnostic Code 7346 as analogous to hiatal hernia.  Under this Code, hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

Analysis

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for his GERD, and it must be denied.

The Board acknowledges that the Veteran's service-connected GERD is manifested by epigastric pain, heartburn (pyrosis) and complaints of reflux.  For example, at the August 2005 VA medical examination, he complained of epigastric pain and sour stuff coming back in his swallowing tube.  At the more recent April 2011 VA medical examination, it was noted that his initial manifestations included episodes of heartburn and reflux.  He was also noted as having weekly pyrosis on the examination itself.  Further, his treatment records reflect recurrent GERD for which he took medication.  Although these records primarily concern disabilities other than the GERD, it is noted that records dated in May 2006 noted intermittent reflux symptoms, worse post meals, burning at throat.

Despite the foregoing, nothing in the record reflects that Veteran's GERD is manifested by persistently recurrent epigastric distress with dysphagia and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  For example, at the August 2005 VA medical examination he denied sticking of food, regurgitation, and had not had nausea or vomiting or weight loss.  He also denied being hoarse in the morning.  His abdomen was found to be obese but without palpable masses.  Bowel sounds were found to be normal, and his oropharynx and teeth revealed no evidence of acid damage.

The May 2006 treatment records also noted that the Veteran denied chronic or recurrent nausea, vomiting, diarrhea, constipation, as well as history of black or red stools.  In addition, the Board reiterates that the symptoms that were present were described as intermittent.

The April 2011 VA medical examination noted the Veteran had no periods of incapacitation due to stomach or duodenal disease; episodes of abdominal colic, nausea, vomiting, and/or abdominal distention; that there was no history of hospitalization or surgery, nausea, vomiting, diarrhea, dysphagea, esophageal distress, regurgitation, or hematemesis or melena; and that there were no signs of significant weight loss or malnutrition.

The Board also notes that neither the VA medical examinations nor treatment records show a finding of substernal or arm or shoulder pain.  Granted, the Veteran did report such symptoms at his March 2010 hearing.  There is also a reference in the record to arm pain in 1993.  However, there is no confirmation of such symptoms in the competent medical evidence of record during the pendency of this case.  Even if there were, the record does not show the GERD has resulted in the type of overall functional impairment necessary for a higher rating.  Specifically, the record does not reflect the Veteran's current symptoms of GERD have resulted in the type of considerable or severe impairment of health necessary for a rating in excess of 10 percent under Diagnostic Code 7346.  

The Board finds that there was no indication of any such impairment on the August 2005 examination nor in the treatment records on file.  As already stated, the April 2011 VA medical examination showed no signs of significant weight loss or malnutrition; he had no periods of incapacitation due to stomach or duodenal disease; and there was no history of hospitalization or surgery.  Moreover, the examination indicated that the GERD had no significant effects on the Veteran's usual occupation; only moderate affect on his ability to play sports; mild affect on his ability to do chores, exercise, and recreation; and no effect on his ability to do shopping, traveling, feeding, bathing, dressing, toileting, and grooming.  Therefore, the record does not reflect the GERD has resulted in considerable impairment of health.

For these reasons, the Board finds that the severity of the Veteran's service-connected GERD is adequately reflected by his current 10 percent rating, and that he does not meet or nearly approximate the schedular criteria for a rating in excess thereof under Diagnostic Code 7346.  Thus, the Board concludes that the preponderance of the evidence is against the claim, and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In making the above determination, the Board notes that it considered the applicability of potential "staged" rating(s) pursuant to the holdings of Fenderson, supra, and Hart, supra.  However, the symptomatology of the Veteran's GERD appears to have been stable throughout the pendency of this appeal; i.e., there were no distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of 10 percent.  Therefore, no "staged" rating(s) is warranted in this case.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD with the established criteria found in the rating schedule.  Here, the competent medical and other evidence of record, to include the Veteran's own contentions, reflect his symptomatology is fully addressed by the rating criteria under which this disability is currently rated; i.e., there are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected GERD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's GERD interferes with his employability, such interference is addressed by the schedular rating criteria.  For example, as indicated above, the April 2011 VA examination noted that he has worked full-time for years, and that his GERD had no significant effects on the Veteran's usual occupation.  No period(s) of hospitalization during the pendency of this case due to the GERD appear to be demonstrated by the evidence.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned. 

For these reasons, the Board concurs with the RO's determination that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, there is no indication that consideration of a TDIU due solely to the service-connected GERD is warranted in this case.  The Board reiterates that the April 2011 VA examination noted that the Veteran has worked full-time for years, and that his GERD had no significant effects on his usual occupation.  Therefore, no further consideration of a TDIU is necessary with respect to this aspect of the Veteran's appeal.


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD is denied.


REMAND

The Board notes that, as indicated in the Introduction, it remanded the Veteran's low back, knee, and peripheral neuropathy claims in June 2010 for further development to include new VA medical examinations, which were accomplished in August 2010.  Moreover, a June 2011 rating decision increased the assigned rating for the low back disorder to 30 percent, and to 20 percent for the left knee and respective peripheral neuropathy disorders, all effective from August 24, 2010 (date of VA medical examinations).  Implicit in that determination is that the service-connected right knee disorder did not warrant a rating in excess of 10 percent.  

Pursuant to 38 C.F.R. § 19.31, a Supplemental Statement of the Case (SSOC) must be furnished when additional pertinent evidence is received after a SOC or the most recent SSOC has been issued and before the appeal is certified and transferred to the Board.  As the Veteran was accorded new VA medical examinations which evaluated his service-connected low back, knee, and peripheral neuropathy disabilities, and for which it was determined higher ratings were warranted for at least some of the disabilities as a result thereof, this evidence is clearly pertinent.  However, the only SSOC promulgated following the Board's June 2010 remand was in September 2011, and dealt exclusively with the GERD claim.  In other words, no SSOC appears to have been promulgated regarding the low back, knee, and peripheral neuropathy claims as required by 38 C.F.R. § 19.31.  Further, in a January 2012 statement, the Veteran's accredited representative noted the lack of an SSOC on these issues, and that the case was not ready for appellate review as a consequence thereof; and that if this obligation is not satisfied it would potentially be prejudicial to the Veteran if the Board were to proceed with a decision at this time.

Therefore, the Board concludes that a remand is required in order to provide the Veteran with the required SSOC. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

After completing any additional development deemed necessary, the AMC/RO should again review the record regarding the Veteran's low back, knee, and peripheral neuropathy claims.  If any benefit sought on appeal with respect to these claims remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


